EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Jordan, registration no. 50325 on 2/24//2022.
The application has been amended as follows: 
In Claims
Cancel claim 7
Cancel claim 10

1.	(Currently Amended) A method to automatically generate a software microservice operable in a computing environment, the method comprising:
	receiving a configuration specification defining the software microservice, the configuration specification comprising a functional requirement and a non-functional requirement;
validating the configuration specification;
	selecting at least one pattern template from a first group of templates based on the non-functional requirement of the validated configuration specification;
	selecting at least one pattern template from a second group of templates based on the functional requirement of the validated configuration specification;

	outputting a second set of source code for a second software project corresponding to a second aspect of the software microservice using the at least one pattern template selected from the second group of templates, 
	wherein the second software project is configured to implement at least one data transformation rule for transforming data received by the software microservice; and
	generating the software microservice based on the first set of source code and the second set of source code.

13.	(Currently Amended) A system to automatically generate a software microservice operable in a computing environment, the system comprising:
	a microservice interface specification review pipeline operable to receive a microservice interface specification defining the software microservice; and 
	a microservice delivery pipeline operable to:
		validate a configuration specification of the software microservice;	
		select at least one pattern template for the software microservice from a first group of templates based on a non-functional requirement defined the validated configuration specification of the software microservice;
		select at least one pattern template for the software microservice from a second group of templates based on a functional requirement defined by the validated configuration specification;

		output a second set of source code for a second software project corresponding to a second aspect of the software microservice using the at least one pattern template selected from the second group of templates, 
	wherein the second software project is configured to implement at least one data transformation rule for transforming data received by the software microservice; and
		generate the software microservice based on the first set of source code and the second set of source code. 

Allowable Subject Matter
Claims 1-6 and 8-9 and 11-23 (renumbered 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 1/25/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “automatically generate a software microservice operable in a computing environment and an artificial intelligence failure model agent that designs and manages microservice failure model testing. The AI failure model agent can receive a copy of an executable code of the microservice, analyze the executable code to identify similar microservices, gather observed data indicating the performance and resource utilizations of these similar microservices under different conditions, and build a failure model for the particular microservice under consideration based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANIL KHATRI/Primary Examiner, Art Unit 2191